Title: From George Washington to John Barry, 12 June 1782
From: Washington, George
To: Barry, John


                  
                     Sir
                     Head Quarters 12th June
                     1782
                  
                  I have to acknowlege your Favor of the 30th of May.
                  It has ever been my Wish to mitigate in every respect as far as is my
                     power the disagreeable Circumstances attendg a State of War—this general
                     Disposition, as well as a Desire to oblige you, would operate strongly in favor
                     of a Compliance with your Request in behalf of your Friend; but unhappily some
                     Dispute between the Contendg Parties, at present prevents all Exchange; but on
                     principles inadmissible on our part. The Case of Capt. Austine has been
                     committed to the Comy of Prisoners, who, I am informed has written to Govr
                     Trumbull on the Subject.
                  I have no advice of the french fleet mentioned by you, but what
                     is contained in your Letter—no Notice of their Arrival in the Chesapeak has
                     reached me. I am Sir Your &c.
                  
               